Per Curiam,
It is alleged in the statement of claim that the plaintiff was a brakeman in the employ of the defendant com*153pany and that he was injured because of the negligence of the engineer and fireman of a train engaged in the transportation of interstate commerce. The defendant demurred on the ground that the statement was insufficient in law. The demurrer was sustained and judgment was entered for the defendant, for the reasons that there could not be a recovery in the action under the laws of this State, and that an action under the Federal Railroad Employers’ Liability Act of April 22, 1908, Chap. 149, 35 U. S. Stat. 65, or its amendment of April 5, 1910, Chap. 143, 36 U. S. Stat. 291, could not be maintained in the courts of this State. Since the decision of the Court of Common Pleas, the question involved has been authoritatively settled by the decision of the Supreme Court of the United States in Mondou v. New York, New Haven & Hartford Railroad Co., 223 U. S. 1, in favor of the plaintiff.
The judgment is reversed and the record is remitted to the Common Pleas for further proceedings with leave to the defendant to plead.